Candler, J.
This -was an accusation, brought under the Penal Code, § 671, charging that the accused, after having given a mortgage on described personalty, did “sell or otherwise fraudulently dispose of or eloign away said mortgaged property.” There was an entire lack of evidence as to where the alleged crime was committed. Held: The venue not having been proved, a new trial should have been granted.

Judgment reversed.


AU the Justices concur.

Accusation of selling mortgaged property. -Before Judge Humphreys. City court of Moultrie. September 12, 1904.
Walter A. Way, for plaintiff in error.
T. W. Mattox, solicitor, contra.